Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 31 January 2020 with acknowledgement of a 371 PCT filed 9 August 2018 which claims the benefit of a provisional application filed 9 August 2017 .  
2.	Claims 1-18 are currently pending.  Claims 1, 8, and 16, are independent claims. 
3.	The IDS submitted on 31 January 2020 has been considered. 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claims 1-18 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without including some limitations how the method ‘securely stores data such that inspection of the SIM cannot reveal the data’, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The Abstract contains the phrase “securely storing data in a way where inspection of the SIM cannot reveal the data” without limitations indicating how data is securely stored one would not know how to use the claimed invention.  To overcome this rejection it is recommended the independent claims be amended 
(Examiner’s Amendments – ONLY TO OVERCOME 112 REJECTION)
Claim 1.	A method of securely storing data, comprising: mapping a file structure for a smart card memory such that each smart card memory is unique identifying files in the file structure that have an update privilege; and creating an ordered list of the update-privileged files wherein the ordered list represents a concatenated store on the smart card memory, and tracking the file structure of the smart card memory with an application on a secure server.

Claim 8. 	A method for securely storing data to a subscriber identity module (SIM), comprising: retrieving a storage location map for the SIM from a secure server, wherein the storage location map defines a unique chain of writable storage areas on the SIM; dividing the chain of writable storage areas into segments; and securely writing portions of the data to the segments.

Claim 16.	A secure subscriber identity module (SIM) server, comprising at least one processor and a memory coupled to the at least one processor, the memory storing program instructions executable by the at least one processor to cause the secure SIM server to: provide a secure image function configured to identify unique writable storage areas on [[the]] a SIM; provide a SIM map function configured to create an ordered list of writable storage areas, wherein the ordered list represents a concatenated store on the SIM to enable secure storage of data; and provide a SIM access function configured to create read/update commands and to transmit the commands to a mobile device using the SIM.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.	Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 16 recites the limitation "A subscriber identity module (SIM) server, comprising at least one processor and a memory coupled…identify writable storage areas on the SIM" in lines 1-4.  There is insufficient antecedent basis for this limitation in the claim.  Based on the Examiner’s understanding of the invention “A subscriber identity module (SIM) server” is a separate item from “a SIM”, note the SIM server identifies writable storage areas on a SIM card.
9.	To expedite a complete examination of the instant application the claims rejected under 35 U.S.C. 112  above are further rejected as set forth below in anticipation of applicant amending these claims to overcome the above rejections.
Claim Rejections – 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Petri Paavilainen  WO 00/31997 (hereinafter ‘997) in view of Hans et al. U.S. Patent Application Publication No. 2016/0014594 (hereinafter ‘594).
	As to independent claim 1, “A method, comprising: mapping a file structure for a smart card memory” is taught in ‘997 page 1 lines 4-9 and page 3, lines 6-25, note the subscriber identity module (i.e. smart card) memory regions (i.e. file structure) is managed (i.e. mapped) by  an application; 
	“identifying files in the file structure that have an update privilege” is shown in ‘997 page 3, lines 6-25, note memory regions that can be allocated by a user where the size can be increased and decreased are considered equivalent to file structures that have an update privilege;the following is not explicitly taught in ‘997:
	“and creating an ordered list of the update-privileged files wherein the ordered list represents a concatenated store on the smart card memory” however ‘594 teaches creating and providing an update list for a smart card memory in the Abstract and paragraphs 27-29.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a method and system for enabling implementation of dynamic memory management taught in ‘997 to include a means to create an ordered list of the update-privileged files.  One of ordinary skill in the art would have been motivated to perform such a modification because improvements are needed for terminals that utilize smart cards as smart cards become more complex see ‘594 paragraphs 15-18.
	As to dependent claim 2, “The method of claim 1, wherein the smart card memory is a subscriber identity module (SIM) for a mobile device” is taught in ‘594 paragraphs 1 and 4.

s 3 is rejected under 35 U.S.C. 103 as being unpatentable over Petri Paavilainen  WO 00/31997 (hereinafter ‘997) in view of Hans et al. U.S. Patent Application Publication No. 2016/0014594 (hereinafter ‘594) in further view of Manner et al. U.S. Patent Application Publication 2006/0058024 (hereinafter ‘024).
	As to dependent claim 3, the following is not explicitly taught in ‘997 and ‘594: “The method  of claim 2, wherein the files comprise elementary files, and wherein the update privilege files comprise writable elementary files” however ‘024 teaches the use of ‘elementary files’ because they are the logical structure of files in SIM  in paragraphs 8-10.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a method and system for enabling implementation of dynamic memory management taught in ‘997 and ‘594 to utilize elementary files.  One of ordinary skill in the art would have been motivated to perform such a modification because there is an ongoing evolution of the technology for the SIM cards inside the GSM phones which requires improvements to file management see ‘024 paragraphs 6-13.

13.	Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Petri Paavilainen  WO 00/31997 (hereinafter ‘997) in view of Hans et al. U.S. Patent Application Publication No. 2016/0014594 (hereinafter ‘594) in further view of Peter Mads Moeller WO 02/25976 (hereinafter ‘976)	
	As to dependent claim 4, the following is not explicitly taught in ‘997 and ‘594: “The method  of claim 1, further comprising: saving the ordered list of update-privileged files to a smart card memory map database” however 976 teaches according to a preferred embodiment of the invention a service provider or the user of the mobile unit should be allowed to restructure 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a method and system for enabling implementation of dynamic memory management taught in ‘997 and ‘594 to utilize a database map  One of ordinary skill in the art would have been motivated to perform such a modification because the storage area needs to be changeable to by the user and because ‘997 is referenced in ‘976 see ‘976 pages 1-2. 

	As to dependent claim 5, “The method  of claim 4, wherein the smart card memory map database is separate from the smart card” is shown in ‘976 page 5, lines 22-29.
	As to dependent claim 6, “The method  of claim 1, further comprising: associating the ordered list of update-privileged files to a specific smart card memory” is disclosed in ‘976 page 1, line 20 through page 2, line 23, note the memory structure is assigned to the unique identity of the SIM module.
	As to dependent claim 7, “The method of claim 1, further comprising: associating the ordered list of update-privileged files to a specific type of smart card memory” is taught in ‘976 page 1, line 20 through page 2, line 23, note the memory structure is assigned to the unique identity of the SIM module.
14.	Claims 8, 10-11, and 13, are rejected under 35 U.S.C. 103 as being unpatentable over Petri Paavilainen  WO 00/31997 (hereinafter ‘997) in view of Peter Mads Moeller WO 02/25976 (hereinafter ‘976).	
	As to independent claim 8, “A method for storing data to a subscriber identity module (SIM), comprising: retrieving a storage location map for the SIM” is taught in ‘997 page 6, lines 
	“wherein the storage location map defines a chain of writable storage areas on the SIM; dividing the chain of writable storage areas into segments; however ‘976 teaches a method for the management of memory space in a SIM having a 1st memory area and a 2nd memory area on page 2 lines 10-19; 
	“and writing portions of the data to the segments” however ‘976 teaches storing a number of files in the second memory partitions on page 3, lines 7-14.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a method and system for enabling implementation of dynamic memory management taught in ‘997 define a chain of writable storage areas.  One of ordinary skill in the art would have been motivated to perform such a modification because the storage area needs to be changeable to by the user and because ‘997 is referenced in ‘976 see ‘976 pages 1-2. 

	As to dependent claim 10, “The method  of claim 8, wherein the storage areas are writable without overlap by standard GSM services” is taught in ‘976 page 2, lines 10-19, note the first memory capacity is allocated for an operating system of the mobile terminal is interpreted as the storage area for the GSM services, the second memory area is writable.
	As to dependent claim 11, “The method  of claim 8, wherein the segments of the writable storage areas have a same size” is disclosed in ‘976 page 6, lines 18-24.
.

15.	Claims 9, 12, and 14-15, are rejected under 35 U.S.C. 103 as being unpatentable over Petri Paavilainen  WO 00/31997 (hereinafter ‘997) in view of of Peter Mads Moeller WO 02/25976 (hereinafter ‘976) in further view of Manner et al. U.S. Patent Application Publication 2006/0058024 (hereinafter ‘024).

	As to dependent claim 9, the following is not explicitly taught in ‘997 or ‘976: “The method  of claim 8, wherein the storage location map is retrieved from a database remote from the SIM” however ‘024 teaches the mobile terminal is sent new information for changes made to files from the central database which is remote from the mobile terminal in the Abstract and paragraph 15.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a method and system for enabling implementation of dynamic memory management taught in ‘997 receive storage location map from a remote database.  One of ordinary skill in the art would have been motivated to perform such a modification because there is an ongoing evolution of the technology for the SIM cards inside the GSM phones which requires improvements to file management see ‘024 paragraphs 6-13.

	
	As to dependent claim 12, “The method  of claim 8, wherein the segments are identified as a writable elementary file plus an offset” is taught in ‘024 paragraphs 34-37.

	As to dependent claim 15, “The method  of claim 8, further comprising: receiving a notification from a mobile device that the data was written to the SIM” is shown in ‘024 paragraph 58-59.

16.	Claims 16-18, are rejected under 35 U.S.C. 103 as being unpatentable over Peter Mads Moeller WO 02/25976 (hereinafter ‘976) in view of Hans et al. U.S. Patent Application Publication No. 2016/0014594 (hereinafter ‘594) in further view of Manner et al. U.S. Patent Application Publication 2006/0058024 (hereinafter ‘024)

	As to independent claim 16, “A subscriber identity module (SIM) server, comprising at least one processor and a memory coupled to the at least one processor, the memory storing program instructions executable by the at least one processor to cause the SIM server to: provide a secure image function configured to identify writable storage areas on the SIM” is taught in ‘976 page 3, lines 1-6, note the management of the information stored in the second memory area can be does by an OTA server;the following is not explicitly taught in ‘976:
	“provide a SIM map function configured to create an ordered list of writable storage areas, wherein the ordered list represents a concatenated store on the SIM” however ‘594 teaches creating and providing an update list for a smart card memory in the Abstract and paragraphs 27-29;

the following is not explicitly taught in ‘976 and ‘594:
	“and provide a SIM access function configured to create read/update commands and to transmit the commands to a mobile device using the SIM” however ‘024 teaches updating data on the SIMs as well as transmitting the commands to the mobile device using the SIM in paragraph 57-59.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a method and system for enabling implementation of dynamic memory management taught in ‘976 and ‘594 to provide a SIM access function updates.  One of ordinary skill in the art would have been motivated to perform such a modification because there is an ongoing evolution of the technology for the SIM cards inside the GSM phones which requires improvements to file management see ‘024 paragraphs 6-13.

	As to dependent claim 17, The SIM server of claim 16, wherein the SIM map function is further configured to divide the concatenated store on the SIM into segments, wherein the segments are defined by a writable elementary file plus an offset” is taught in ‘024 paragraphs 34-37.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.